Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary S. Consalvi on February 3, 2021.

The application has been amended as follows:
In the claims: 
30.        (Currently Amended) A plastic chip component, comprising:
             (a) a separation chip having a substrate layer and a cover layer;
             wherein one of the substrate layer and cover layer includes a plurality of grooves and the other of the substrate layer or the cover layer includes a series of through holes;
             wherein a top surface of the substrate layer and a bottom surface of the cover layer are bonded together to form (i) a first microfluidic channel that connects the sample to one [[ or]] of a plurality of second microfluidic channels; and (ii) [[said one or a plurality of second microfluidic channels]] each of said plurality of  second microfluidic channels having a detection region at the termini of a separation region;

             and wherein each of the substrate layer and the cover layer independently has a thickness of less than 200µm; and
             (b)      a plastic support fixedly attached to the chip having
             an anode portion with at least one anode well,
             a cathode portion with at least one cathode well and
             a center portion therebetween, the center portion having a detection window fabricated from a cut-out in the plastic support which overlaps with the detection region of each of the plurality of second microfluidic channels such that the total thickness of plastic at the detection region is less than 400µm.
31. 	(Previously Presented) The chip of claim 30, wherein the thin plastic is a norbornene thermopolymer.

32. 	(Previously Presented) The chip of claim 30, wherein the plastic support comprises polyethylene, a poly(acrylate), a poly(carbonate), an unsaturated, partially unsaturated or saturated cyclic olefin polymer (COP), an unsaturated, partially 

33. 	(Previously Presented) The chip of claim 32, wherein the plastic support is made from an acrylic sheet.

34. 	(Previously Presented) The chip of claim 30, wherein the detection region of each of the plurality of second microfluidic channels is in substantially the same location along each channel such that the detection window is in a single location in the center portion of the support.

35.        (Currently Amended) The chip of claim 30, wherein each of the plurality of second microfluidic [[channel]] channels has a separation length of from 2cm to 50 cm.
36.        (Currently Amended) The chip of claim 30, wherein said first microfluidic channel further comprises an injection channel.
37. 	(Previously Presented) The chip of claim 32, wherein the thin plastic essentially does not fluoresce light having a wavelength at 570 nm.
38. 	(Previously Presented) The chip of claim 30 enabling a user to detect a plurality of nucleic acid species in a nucleic acid sample generated for fragment sizing 

39. 	 (Previously Presented) The chip of claim 30 enabling a user to detect a plurality of nucleic acid species in a nucleic acid sample generated for DNA sequencing application with a signal toAmendment and Response to Final Office Action Mailed November 27, 2020 noise of greater than 3 starting with a single copy of a DNA template for PCR amplification.

40. 	(Previously Presented) The chip of claim 30, wherein each of the plurality of first or second microfluidic channels further comprises a surface coating, preferably wherein the surface coating is hydroxypropylmethylcellulose (HPMA), poly(ethylene oxide) (PEO), poly(vinyl alcohol)(PVA), poly(dimethyl acrylamide) (PDMA), poly(vinylpyrrolidinone), dimethylacrylamide(DMA), diethylacrylamide DEA, poly(diethylacrylamide) and mixtures thereof.

41. 	(Previously Presented) The chip of claim 30, wherein the each of the plurality of second microfluidic channels further comprises a sieving matrix, preferably wherein the sieving matrix comprises a linear or cross-linked poly (N,N-dialkylacrylamide), linear polyacrylamide, polydimethylacrylamide, polyvinylpyrrolydinone, or combinations 

42.	 (Previously Presented) The chip of claim 30, further comprising a porous layer between each of said at least one cathode wells and each of said first or second microfluidic channels wherein the porous layer is capable of substantially blocking passage of gas bubbles from each of said at least one cathode wells into each of said first or second microfluidic channels.
43.	 (Previously Presented) The chip of Claim 42, wherein the porous layer comprises a glass frit, a polymer frit, a polymer membrane, or a polymer filter.
44.        (Currently amended) The chip of claim 30 whereinsaid first microfluidic channel contains an amplification product.
45.        (Currently amended) The chip of claim 30 wherein said first microfluidic channel contains product from a sequencing reaction. 
46.        (Currently amended) The chip of claim 30 wherein said first microfluidic channel  contains amplified human genomic DNA and sizing standard. 
47. 	   (Previously Presented) The chip of claim 44 wherein the amplification product contains amplified equine DNA for racehorse breeding and tracking.


48. 	(Previously Presented) The chip of claim 44 wherein the amplification product contains animal DNA for livestock breeding.

49. 	(Previously Presented) The chip of claim 44 wherein the amplification product contains animal DNA for pet identification.

50. 	(Previously Presented) The chip of claim 44 wherein the amplification product contains amplified biological weapons agents.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795